       Case 1:21-cv-01039-MHC-WEJ Document 1 Filed 03/13/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


KENNETH KANWISHER,
                                                  CIVIL COMPLAINT
             Plaintiff,

v.                                                     CASE NO.

FRANKLIN COLLECTION
SERVICE, INC.,                                DEMAND FOR JURY TRIAL

             Defendant.


                                   COMPLAINT

        NOW comes KENNETH KANWISHER (“Plaintiff”), by and through his

undersigned attorney, complaining as to the conduct of FRANKLIN COLLECTION

SERVICE, INC. (“Defendant”), as follows:

                              NATURE OF THE ACTION

     1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful

conduct.

                             JURISDICTION AND VENUE

     2. This action arises under and is brought pursuant to the FDCPA. Subject

matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.
                                          1
           Case 1:21-cv-01039-MHC-WEJ Document 1 Filed 03/13/21 Page 2 of 8




       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant

    conducts business in the Northern District of Georgia and a substantial portion of

    the events that gave rise to this action occurred within the Northern District of

    Georgia.

                                            PARTIES

       4. Plaintiff is a consumer over 18 years-of-age residing within the Northern

    District of Georgia.

       5. Defendant is a third party debt collector priding itself on obtaining “results

    far above the national average.”1 Defendant is a corporation organized under the

    laws of the state of Mississippi with its principal place of business located in Tupelo,

    Mississippi. Defendant regularly collects upon consumers located in the State of

    Georgia. Defendant can be served through its registered agent, C T Corporation

    System, 289 S Culver St, Lawrenceville, Georgia, 30046-4805

       6. Defendant acted through its agents, employees, officers, members, directors,

    heirs, successors, assigns, principals, trustees, sureties, subrogees, third-party

    contractors, representatives and insurers at all times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

       7. The instant action arises out of Defendant’s attempts to collect upon an

    outstanding debt (“subject debt”) that Plaintiff allegedly owed to Direct TV.


1
    https://franklinservice.com/about/

                                                2
      Case 1:21-cv-01039-MHC-WEJ Document 1 Filed 03/13/21 Page 3 of 8




   8. Upon information and belief, following Plaintiff’s purported default on the

subject debt, the subject debt was turned over to Defendant for collection purposes.

   9. Around late summer 2020, Plaintiff began receiving calls to his cellular

phone, (678) XXX-6921, from Defendant.

   10. At all times relevant to the instant action, Plaintiff was the sole subscriber,

owner, and operator of the cellular phone ending in -6921. Plaintiff is and always

has been financially responsible for the cellular phone and its services.

   11. Defendant has called Plaintiff mainly using the phone number (877) 354-

9845, but upon belief, Defendant has used other phone numbers as well

   12. Upon information and belief, the aforementioned phone number ending in -

9845 is regularly utilized by Defendant during its debt collection activity.

   13. Plaintiff, through his contacts with Defendant, was informed that Defendant

was acting as a debt collector attempting to collect upon the subject debt.

   14. Upon speaking to Defendant, Plaintiff requested multiple times that

Defendant cease contacting him.

   15. Defendant willfully ignored Plaintiff’s demands and continued placing phone

calls to Plaintiff’s cellular phone seeking payment on the subject debt.

   16. Despite Plaintiff’s efforts, Defendant has continued to regularly call his

cellular phone up until the filing of this lawsuit.




                                            3
     Case 1:21-cv-01039-MHC-WEJ Document 1 Filed 03/13/21 Page 4 of 8




  17. Plaintiff has received dozens of phone calls from Defendant since asking it

to stop calling.

  18. Frustrated over Defendant’s conduct, Plaintiff spoke with his undersigned

attorney regarding his rights, resulting in exhausting time and resources.

  19. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

  20. Plaintiff has suffered concrete harm as a result of Defendant’s actions,

including but not limited to, invasion of privacy, aggravation that accompanies

collection telephone calls, emotional distress, increased risk of personal injury

resulting from the distraction caused by the never-ending calls, increased usage of

his telephone services, loss of cellular phone capacity, diminished cellular phone

functionality, decreased battery life on his cellular phone, and diminished space for

data storage on his cellular phone.

   COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

  21. Plaintiff repeats and realleges paragraphs 1 through 20 as though full set forth

herein.

  22. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

  23. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,

because it regularly use the mail and/or the telephone to collect, or attempt to

collect, delinquent consumer accounts.




                                         4
          Case 1:21-cv-01039-MHC-WEJ Document 1 Filed 03/13/21 Page 5 of 8




      24. Defendant identifies itself as a debt collector, and is engaged in the business

of collecting or attempting to collect, directly or indirectly, defaulted debts owed or

due or asserted to be owed or due to others. Defendant has been a member of ACA

International, an association of credit and collection professionals, since 1982.2

      25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out

    of a transaction due or asserted to be owed or due to another for personal, family,

    or household purposes.

          a. Violations of FDCPA §1692c(a)(1) and §1692d

      26. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from

    engaging “in any conduct the natural consequence of which is to harass, oppress, or

    abuse any person in connection with the collection of a debt.” §1692d(5) further

    prohibits, “causing a telephone to ring or engaging any person in telephone

    conversation repeatedly or continuously with intent to annoy, abuse, or harass any

    person at the called number.”

      27. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called

Plaintiff after being notified to stop. Defendant called Plaintiff dozens of times after

he demanded multiple times that it stop calling.             This repeated behavior of

systematically calling Plaintiff’s cellular phone in spite of Plaintiff’s demands was




2
    http://www.acainternational.org/search#memberdirectory

                                                      5
      Case 1:21-cv-01039-MHC-WEJ Document 1 Filed 03/13/21 Page 6 of 8




harassing and abusive. The frequency and nature of calls shows that Defendant

willfully ignored Plaintiff’s pleas with the goal of annoying and harassing him.

 28. Defendant was notified by Plaintiff that its calls were not welcomed. As such,

Defendant knew that its conduct was inconvenient and harassing to Plaintiff.


      b. Violations of FDCPA § 1692e

 29. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from

using “any false, deceptive, or misleading representation or means in connection

with the collection of any debt.”


 30. In addition, this section enumerates specific violations, such as:

“The use of any false representation or deceptive means to collect or

attempt to collect any debt or to obtain information concerning a

consumer.” 15 U.S.C. §1692e(10).


 31. Defendant violated §1692e and e(10) when it used deceptive means to collect

and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded

that it stop contacting him, Defendant continued to contact Plaintiff. Instead of

putting an end to this harassing behavior, Defendant systematically placed calls to

Plaintiff’s cellular phone in a deceptive attempt to force him to answer its calls and

ultimately make a payment. Through its conduct, Defendant misleadingly




                                           6
      Case 1:21-cv-01039-MHC-WEJ Document 1 Filed 03/13/21 Page 7 of 8




represented to Plaintiff that it had the legal ability to contact him when it no longer

had consent to do so.


       c. Violations of FDCPA § 1692f

   32. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from

using “unfair or unconscionable means to collect or attempt to collect any debt.”

   33. Defendant violated §1692f when it unfairly and unconscionably attempted

to collect on the subject debt by continuously calling Plaintiff dozens of times after

being notified to stop. Attempting to coerce Plaintiff into payment by placing

voluminous phone calls without his permission is unfair and unconscionable

behavior. These means employed by Defendant only served to worry and confuse

Plaintiff.

   34. As pled above, Plaintiff has been harmed and suffered damages as a result

of Defendant’s illegal actions.

       WHEREFORE, Plaintiff, KENNETH KANWISHER, respectfully requests

that this Honorable Court enter judgment in his favor as follows:


   a. Declaring that the practices complained of herein are unlawful and violate

       the aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15

       U.S.C. §1692k(a)(2)(A);


                                           7
     Case 1:21-cv-01039-MHC-WEJ Document 1 Filed 03/13/21 Page 8 of 8




   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as

      provided under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15

      U.S.C. §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of

      the subject debt; and

   f. Awarding any other relief as this Honorable Court deems just and

      appropriate.


This 3rd day of March, 2021.

                               BERRY & ASSOCIATES

                               /s/ Matthew T. Berry
                               Matthew T. Berry
                               Georgia Bar No.: 055663
                               matt@mattberry.com
                               2751 Buford Highway, Suite 600
                               Atlanta, GA 30324
                               Ph. (404) 235-3334
                               Fax (404) 235-3333

                               Plaintiff’s Attorney




                                         8
